DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Regarding the term "pulsed power load" in claim 1, the term appears to be a standard term of art in the field, and is also specifically defined in Applicant's Specification: pg.5, lines 3-13, Fig. 1 as a load operated to have a pulse-waveform power consumption profile as shown in Fig. 1, with defined duty cycle, period, and peak value, and for purposes of examination the term will therefore be understood as requiring the pulsed power load to have these power waveform properties. It is noted that it would also appear inappropriate for the term to be given any broader scope, given that essentially all subsequent disclosed calculations/formulas and control of the energy storage converter system based thereon are done with the assumption that the pulsed power load has these specific properties. Applicant may provide further explanation of scope of the term if desired, but should be cautioned that broadening the scope of the term may result in clarity issues under 35 USC 112b or support issues under 35 USC 112a.

Claim Objections
Claims 1 objected to because of the following informalities:  
Re claim 1, it is recommended the claim be amended to clarify the relationship between the bus interface converter and the energy storage system, and their respective currents which 

"an energy storage system,
a bus interface converter electrically connected between the energy storage system and the bus, the bus interface converter having a control input duty cycle to control switching of the bus interface converter to provide  from the energy storage system, 


Other similar language may be appropriate, and Applicant should ensure the claim language accurately describes the intended component arrangement and operation of the invention. Note also regarding the last paragraph of claim 1, that recitation of intended result of the operation without further detail of structure or operation to achieve the result generally may not be particularly limiting. See also rejection under 35 USC 112(b) below for further suggested amendments which may affect the manner in which the claim is amended overall.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-6, 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In general, Applicant is advised that an electrical apparatus/system must be clearly defined by claim recitation in terms of its electrical components, their arrangement/specific structure/parameters, and the manner in which the components are operated/function according to the invention. Failure to clearly recite the manner in which specific components are operated or structurally limited according to various formulas or intended results/effects of the invention may result in the scope of the claim being indefinite, as noted below (i.e. whether a value is actually being calculated by the system components/as part of system operation, or whether a component of the system is selected/designed to have a value limited to meet the requirements of an equation). If the effect itself is vaguely described or it is unclear how a component is supposed to achieve an effect, then the claim would also raise issues under 35 USC 112(b). See also MPEP: 2173.05(g). In general, Applicant should make sure that claim language provides sufficient introduction of necessary circuit components and then specifically recite how specific components are actually arranged or operated to achieve the inventive effects. Specific suggested amendments are also provided below. 
Re claim 2, the scope of the claim is indefinite because as currently drafted it is unclear if the recitation of a "baseline energy storage capacity" means the energy storage system is required to have exactly the value of Wu or whether a minimum value equal or greater to Wu , the correct interpretation not presently clear from the claim recitation or disclosure. Additionally the claim should also generally be amended to provide consistent reference to the energy storage system and clarify the pulsed power load properties are respective to power values of the load as opposed to some other unknown electrical property. A recommended amendment (assuming baseline refers to a minimum value) may be: "The electrical microgrid of claim 1, wherein the energy storage system has a baseline energy storage capacity greater or equal to Wu  =  –(Dp - 1)DpTpPpeak, where Dp is a duty cycle, Tp is a period, and Ppeak is a peak value of a power consumption waveform of the pulsed power load", or other similar claim language addressing the noted issues according to intended limitation or as adjusted as needed to any changes made to the claim on which it depends. For purposes of examination, claim 2 will be interpreted according to the suggested amendment until further clarification is provided.
Re claim 3, the scope of the claim is indefinite due to the parameters not being consistently/clearly defined with respect to the previously introduced components of the microgrid, and also since the recitation of the formula for the injected current as drafted does not make clear the relationship with the bus interface converter and controller, and whether the claim recitation intends the value to be actually calculated specifically by the formula, or whether the formula merely describes the overall waveform shape of the current being injected (i.e. whether generating the same injected current waveform by some other calculation or b, λ), it is assumed the claim intends to require electronic calculation of the injected current value according to the formula, and a suggested claim amendment to claim 3 (also incorporating features of claim 1) to address the noted issues and provide appropriate context would be as follows:

Suggested claim amendment for Claim 3 (incorporating claim 1):
An electrical microgrid, comprising: 
a pulsed power load that provides a load transient to a bus of the electrical microgrid, wherein the pulsed power load has a time-varying power consumption waveform P(t) having a duty cycle, Dp, a period, Tp, and a peak value Ppeak, 
an energy storage system,
a bus interface converter electrically connected between the energy storage system and the bus, the bus interface converter having a control input duty cycle to control switching of the bus interface converter to provide an injected current at the bus from the energy storage system, and 
a controller that adjusts the control input duty cycle of the bus interface converter to control the injected current at the bus to track an injected current reference value, u, so as to mitigate the load transient from the pulsed power load and maintain a desired load voltage at the bus,
reference value, u, is calculated according to the equation:

    PNG
    media_image1.png
    115
    475
    media_image1.png
    Greyscale

where R is a modeled resistance of the bus interface converter a modeled line resistance of the microgrid b is a voltage of the bus

Other similar claim language or other corrections similar to that suggested above may also be appropriate. For purposes of examination, claim 3 will be interpreted as essentially requiring the limitations of the suggested amendment above (since claim 3 depends on claim 1) until further clarification is provided.
Re claims 5-6, 10-11, the scope of the claims are indefinite due to unclear limitation that the respective components "acts as a low-pass filter with a high-frequency cutoff", or other similar limitations relating to a "cut-off frequency". The claim recitations are indefinite since they merely state an intended result or effect, without clearly limiting the manner in which the flywheel, battery, or energy storage system is actually constructed, arranged, or operated to be able to achieve the result. The recitation also seems to not actually describe a specific structural 

Claim Rejections - 35 USC § 102 and 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Non-Patent Literature: "Energy storage baseline requirements for pulsed power loads", hereinafter Weaver.
The applied reference has common inventors with the instant application (but has an additional author listed). Based upon the earlier publishing date of the reference before the effective filing date of the instant application, it constitutes prior art under 35 U.S.C. 102(a)(1). This rejection under 35 U.S.C. 102(a)(1) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(1)(A); or (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(1)(B) if the same invention is not being claimed. It is generally 
Re claim 1, Weaver teaches an electrical microgrid, comprising 
a pulsed power load (PPL, see Weaver: pgs. 52-53, Fig. 1) that provides a load transient to a bus of the electrical microgrid (see Weaver: pgs. 52-53, 55-56, Figs. 1, 6, 8 regarding PPL with defined waveform, providing transients to ESS system embodiments), 
a bus interface converter (see Weaver: pgs. 55-56, Figs. 6, 8 regarding converters providing injected current) having a control input duty cycle that provides an injected current at the bus, 
an energy storage system (see Weaver: pgs. 55-56, Figs. 6, 8 regarding flywheel and battery embodiments) that injects a current to the bus interface converter, and 
a controller (see Weaver: pgs. 55-56, Figs. 6, 8 regarding control for converters of the embodiments) that adjusts the control input duty cycle of the bus interface converter to control the injected current at the bus so as to mitigate the load transient from the pulsed power load and maintain a desired load voltage at the bus (see Weaver: pgs. 52-54 regarding injected current control). See Weaver: pgs. 52-59, Figs. 1-15. Note that the disclosure of Weaver appears to be identical to the disclosure of the present application, and would need to be disqualified as prior art as noted above.
Re claim 2, as best understood, Weaver teaches the electrical microgrid of claim 1, wherein energy storage system has a baseline energy storage capacity of Wu  =  –(Dp - pTpPpeak, where Dp is a duty cycle, Tp is a period, and Ppeak is a peak value of the pulsed power load (see Weaver: pg. 53, formula 10).
Re claim 3, as best understood, Weaver teaches the electrical microgrid of claim 1, wherein the injected current is

    PNG
    media_image1.png
    115
    475
    media_image1.png
    Greyscale

where R is the converter resistance, RL is the line resistance, k is the control input duty cycle, DP is the duty cycle, Ppeak is the peak value, and P(t) is the time- varying power of the pulsed power load, and vb is the bus voltage (see Weaver: pg.53, formula 8).
Re claims 4-11, as best understood, Weaver teaches the electrical microgrid of claim 1, wherein the energy storage system comprises at least one of a supercapacitor, flywheel, or battery; the electrical microgrid of claim 4, wherein the flywheel acts as a low- pass filter with a high-frequency cut-off; the electrical microgrid of claim 4, wherein the battery acts as a low-pass filter with a low-frequency cut-off; the electrical microgrid of claim 4, wherein the energy storage system comprises a hybrid battery and flywheel configuration; the electrical microgrid of claim 1, wherein the energy storage system comprises a spinning mass flywheel and a permanent magnet DC machine and the bus interface converter comprises a buck converter; the electrical microgrid of claim 1, wherein the energy storage system comprises a battery and the bus interface converter comprises a boost converter; the electrical microgrid of claim 1, wherein the energy storage system acts as a low-pass filter that decouples a high-frequency portion of the load transient from the bus; the electrical microgrid of claim 1, wherein the .

Claim(s) 1-2, 4-6, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature: "DC active power filter-based hybrid energy source for pulsed power loads" (copy provided with IDS filed 1/7/2021), hereinafter Yuhimenko. Alternatively, Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuhimenko.
Re claim 1, Yuhimenko teaches an electrical microgrid (see Yuhimenko: pg.1004, Fig. 6), comprising 
a pulsed power load (see Yuhimenko: pgs. 1004-1006, Fig. 6 regarding circuit arrangement of pulsed load with waveform PL(t); see pgs.1002, 1006, 1009, Figs. 1, 17 regarding pulsed load waveform PL(t), including implementation with more ideal rectangular pulse load) that provides a load transient to a bus (electrical bus connecting energy source and pulse load, see Yuhimenko: pg. 1004, Fig. 6) of the electrical microgrid (see Yuhimenko: pgs. 1001-1002 regarding effect of pulse load with respect to capacitor semiactive arrangement), 
a bus interface converter (DC/DC converter, see Yuhimenko: pg. 1004, Fig. 6) having a control input duty cycle that provides an injected current at the bus (see Yuhimenko: pgs. 1007-
an energy storage system (supercapacitor, see Yuhimenko: pg. 1004, Fig. 6) that injects a current to the bus interface converter, and 
a controller (see Yuhimenko: pg. 1007, 1009, Figs. 13, 16 regarding controller) that adjusts the control input duty cycle of the bus interface converter to control the injected current at the bus so as to mitigate the load transient from the pulsed power load and maintain a desired load voltage at the bus (see Yuhimenko: pgs. 1005-1009, Figs. 9-10, 16-17 regarding current/voltage control of the bidirectional dc/dc converter by corresponding electronic controller to balance pulsed power load operation; note desired effects are presently only recited as intended use/results without any further limitation of specific component structure/arrangement/operation necessary to achieve the results). See Yuhimenko: 1001-1009, Figs. 1-18. Note also in particular that Yuhimenko: pgs. 1006, 1009, Fig. 17 appears to disclose the arrangement providing similar effect to the present invention, dividing pulsed power requirement into average and dynamic components with the energy storage device controlled to provide the dynamic portion offset by average power as seen in Fig. 17.
Re claim 2, as best understood, Yuhimenko teaches the electrical microgrid of claim 1, wherein energy storage system has a baseline energy storage capacity of Wu  =  –(Dp - 1)DpTpPpeak, where Dp is a duty cycle, Tp is a period, and Ppeak is a peak value of the pulsed power load (see Yuhimenko: pgs. 1006, 1009, Fig. 17 regarding sizing of the supercapacitor such that it is capable of supplying at least the dynamic portion of the pulsed power load signal, i.e. at least equal to the recited equation given the waveform properties; see also Yuhimenko: pgs. 1002-L(t) dynamic component; alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select energy storage with minimum baseline capacity greater or equal to the recited equation since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. Given the suggested supercapacitor sizing requirements of Yuhimenko and pulsed load power requirements, one of ordinary skill would find it obvious to select and optimize supercapacitor energy capacity such that it falls within the recited range to allow for it to provide sufficient power necessary given a particular pulsed load power profile and thus required power).
Re claim 4, as best understood, Yuhimenko teaches the electrical microgrid of claim 1, wherein the energy storage system comprises at least one of a supercapacitor, flywheel, or battery (see Yuhimenko: pg. 1004-1006, Fig. 6 regarding supercapacitor as energy storage device).
Re claims 5-6, as best understood, Yuhimenko teaches the electrical microgrid of claim 4, wherein the flywheel acts as a low- pass filter with a high-frequency cut-off; the electrical microgrid of claim 4, wherein the battery acts as a low-pass filter with a low-frequency cut-off (the alternative energy storage system components are not required as recited in claim 4; see also rejection under 35 USC 112(b) regarding further issues with claim recitation).
Re claims 10-11, as best understood, Yuhimenko teaches the electrical microgrid of claim 1, wherein the energy storage system acts as a low-pass filter that decouples a high-frequency portion of the load transient from the bus; the electrical microgrid of claim 1, .

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuhimenko in view of Non-Patent Literature: "Control development and performance evaluation for battery/flywheel hybrid energy storage solutions to mitigate load fluctuations in all-electric ship propulsion systems", hereinafter Hou.
Re claims 7-9, Yuhimenko teaches the electrical microgrid of claims 4 and 1 respectively, and use of a buck converter and boost converter for bus-interface converter between the energy storage system and the DC bus (see Yuhimenko: pgs. 1004-1005, Figs. 6, 8 regarding buck-boost DC-DC converter for converting power between energy storage and DC bus). Yuhimenko does not explicitly disclose implementations using other energy storage devices, though those of ordinary skill would know that flywheels, batteries, and supercapacitors are generally known as equivalent electrical energy storage devices though having different characteristics/tradeoffs. Hou, however, teaches that it is known in the art of electrical microgrid systems using energy storage to mitigate pulse load fluctuations to have: wherein the energy storage system comprises a hybrid battery and flywheel configuration (see Hou: pgs. 

Allowable Subject Matter
It is generally noted and advised that claim 3, would appear to be allowable upon disqualification of the reference having common inventors, Weaver, as discussed above, and if also rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph in the manner suggested and as currently interpreted, set forth in this Office 

Conclusion
In summary, it is strongly suggested Applicant consider the suggested amendment for claim 3, amend the claims to address the other noted issues under 35 USC 112(b) appropriately, and take steps to disqualify the noted prior art having common inventors as well as provide explanation as to how claimed invention is distinguished and nonobvious over similar prior art, Yuhimenko. Applicant is cautioned that an electrical apparatus claim must be clearly defined by claim recitation in terms of its electrical components, their arrangement/specific structure/parameters, and the manner in which the components are operated/function according to the invention. Vague description of intended results/benefits, or loosely applied equations not actually limiting the specific parameters or processing operations performed by the electrical components of the apparatus are likely to raise issues under 35 USC 112(b) or otherwise would not actually limit the claim scope. It is advised that although Yuhimenko appears to disclose a system achieving similar resulting energy storage power output waveforms, if Applicant's claimed invention is amended to clearly require the electrical components to perform step/operation of calculating injected current reference value and tracking of the value by converter using a different equation and system parameters, Applicant 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836